Citation Nr: 1409514	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-14 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

In January 2012, the Veteran appeared and testified at a videoconference hearing held at the RO before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been associated with the claims file.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDINGS OF FACT

1. The Veteran was exposed to herbicides while stationed in Thailand from March 1966 to March 1967.

2. The Veteran is currently diagnosed with coronary artery disease and he underwent coronary bypass surgery in December 2002.


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim on appeal, because the claim is granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veteran contends he has ischemic heart disease that is related to exposure to herbicides while he was stationed in Thailand during the Vietnam era.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence, or in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Lay assertions may also serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Additionally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including ischemic heart disease, shall be service connected if it becomes manifest to a degree of 10 percent disabling or more at any time after service.  38 C.F.R. § 3.307(a)(6).  This presumption of service connection will attach, even in the absence of any evidence of the disease while in service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113  and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Based on a review of the evidence of record, the Board finds that service connection for ischemic heart disease is warranted on a presumptive basis.  As detailed below, the evidence is at least in equipoise as to whether the Veteran was exposed to herbicides during active duty service.

As an initial matter, the Veteran's private treatment records reflect that he has been diagnosed with coronary artery disease and underwent triple coronary artery bypass graft surgery in December 2002.  Both coronary artery disease and coronary bypass surgery are encompassed by "ischemic heart disease" as conditions associated with exposure to herbicide agents under 38 C.F.R. § 3.309(e).  Thus, the pertinent question is whether the Veteran was, in fact, exposed to herbicides during service.

The Veteran's service personnel records show that he served in Thailand at the Royal Thai Air Force Base in Takhli from March 1966 to March 1967 with a military occupational specialty (MOS) of weapons mechanic.  He asserts that he had significant exposure to the base perimeters of the camp and was therefore exposed to herbicides.  The Veteran has also maintained that he was sent on temporary duty assignments into Vietnam.

In his January 2012 hearing, the Veteran testified that his duties involved arming and dearming airplanes at the end of runways that were located near the perimeter of the base in weeklong shifts every third week.  The Veteran estimated that he spent up to two hours a day during his shifts arming or de-arming planes, in addition to time spent waiting on the runway for planes.  He stated he worked in close enough proximity to recognize the faces of guards stationed at the perimeter.  Additionally, the Veteran stated that his duties also involved working at the ammo dump away from the base every six weeks for one week.  Occasionally, after finishing his work at the ammo dump, he would walk the dirt road near the perimeter of the base back to the main compound.  

VA has established specific procedures for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis. However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

The Veteran's file includes an undated response from the Joint Services Records Research Center (JSRRC) that was printed in July 2011.  The JSRRC stated that it could not document or verify that the Veteran was exposed to Agent Orange or tactical herbicides while serving at Takhli Air Force Base or that his duties required him to be at or near the perimeter of the base.  Further, a research of the history submitted by the 355th Tactical Fighter Wing, the higher headquarters for the 355th Munitions Maintenance Squadron, and the 357th Tactical Fighter Squadron did not reveal that assigned personnel performed temporary duty in the Republic of Vietnam from March 1966 through February 1967.  

Although there is no record of assignment to perimeter duty, the Board finds the Veteran's consistent assertions regarding time spent near the perimeter of the Royal Thai Air Force Base in Takhli to be credible.  Therefore, as there is no basis on which to question the Veteran's credibility and no evidence in the record to contradict his claims of perimeter contact, the Board finds that the Veteran was exposed to herbicide agents while he was stationed at the Royal Thai Air Force Base in Takhli during the Vietnam era.  See M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(q).

Affording the Veteran the full benefit of the doubt, the Board finds that he was exposed to herbicides while serving in Thailand and that his coronary artery disease can be presumed to be related to herbicide exposure in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for ischemic heart disease is granted.




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


